THE issues in this case are controlled by our decision in the case of Getty v. Witter, decided March 10, 1941 (107 Colo. 302, 111 P.2d 636). The record discloses that relator O'Farrell was one of the persons who took *Page 386 
the civil service examination for employment at the State Industrial School for Boys at Golden, which in the Getty case we held to be valid, and as the result of said examination she was certified by the Civil Service Commission for such employment. In the Getty case O'Farrell, with others, intervened, claiming that her position therein was similar to that of the relators. Her situation in the Getty case was the same as that of Thomas, Hopkins and Corfman, and we there held that because they took the examination and were properly certified by the Civil Service Commission, they were not "similarly situated" as the relators there. The record does not disclose what disposition the trial court made of her intervention petition in the Getty case, but subsequently she filed a petition for an alternative writ of mandamus in the district court of Denver. The court granted the writ, which on final hearing it made peremptory. The attorney general argued that in view of this ruling the trial court necessarily held the examination in which relator participated was valid, and that she was entitled to her salary voucher. We are in accord with that contention.
Judgment affirmed.
MR. JUSTICE YOUNG and MR. JUSTICE HILLIARD not participating. *Page 387